DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 20090066469 A1) in view of Nan (US 20160372294 A1).
As to claim 1, Rahman discloses: A fuse module 116 (Fig. 5-7) comprising: 
a mounting block 510 having a through-hole 116a extending therethrough; 
a fuse 515 comprising: 
an upper portion 515b disposed on a top of the mounting block and having a through-hole aligned with the through-hole of the mounting block; 
a lower portion 515c disposed on a bottom of the mounting block and having a through-hole aligned with the through-hole of the mounting block; and 
a fusible element 515a (par. 0040) disposed adjacent a sidewall (par. 0044) of the mounting block and connecting the upper portion of the fuse to the lower portion of the fuse; and 
a housing 505 comprising: 

 Rahman does not explicitly disclose (in the current embodiment):
a cap portion connected to the main body portion and disposed over the fusible element, the cap portion having surface features extending from an interior surface thereof for absorbing energy upon occurrence of an overcurrent condition in the fuse.
However, in another embodiment, Rahman suggests providing:
a housing comprising: 
a main body portion (see annotated Figure below); and
a cap portion 25 connected to the main body portion and disposed over the fusible element 20a;
in order to provide a transparent cap/viewing portion over the fusible element and allow for visible inspection of the fuse element (par. 0006).

    PNG
    media_image1.png
    647
    881
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rahman as further suggested by Rahman, e.g., providing:
a cap portion connected to the main body portion and disposed over the fusible element;
in order to provide a transparent cap/viewing portion over the fusible element and allow for visible inspection of the fuse element.
Alternatively, the top, bottom, rear, right, and left sidewalls/faces of 505 (Fig. 5-7) may be construed as the main body portion, and the front face of 505 directly over the fuse element 515a may be considered the cap portion.
Further, Nan discloses:
a cap portion 101(Fig. 1-7) connected to the main body portion and disposed over the 
in order to disperse energy waves and heat impacts (par. 0048).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rahman as further suggested by Nan, e.g., providing:
the cap portion having surface features extending from an interior surface thereof for absorbing energy upon occurrence of an overcurrent condition in the fuse;
in order to disperse energy waves and heat impacts.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Rahman in view of Nan discloses: wherein the main body portion includes an annular lip 520b (Fig. 6; Rahman) extending from the bottom surface thereof, the annular lip surrounding the aperture in the bottom surface of the main body portion.
As to claim 3, the obvious modification of Rahman in view of Nan discloses:
further comprising an electrically conductive ring 520a (Fig. 6; Rahman) disposed within the aperture in the top surface of the main body portion and seated on the upper portion of the fuse.
As to claim 4, the obvious modification of Rahman in view of Nan discloses:
wherein the conductive ring 520a (Fig. 6; Rahman) protrudes from the aperture in the top surface of the main body portion and extends above the top surface of the main body portion.
As to claim 5, the obvious modification of Rahman in view of Nan discloses:
wherein the cap portion forms a fluid-tight seal with the main body portion.
In the alternative interpretation in claim 1 above, the cap is the front surface of 505 (Rahman), and therefore forms a fluid-tight seal with the main body portion (remaining surfaces of 505) because they are integrally joined.
As to claim 6, the obvious modification of Rahman in view of Nan discloses:
wherein the surface features 106 (Nan) include one or more of ridges, protrusions, castellations, barriers, channels, and contours.
As to claim 8, the obvious modification of Rahman in view of Nan discloses:
wherein the mounting block includes a cover 116b (top surface of 505; Fig. 6; Rahman) disposed over the fusible element, immediately adjacent the cap portion.
As to claim 9, the obvious modification of Rahman in view of Nan discloses:
wherein the housing is formed of an electrically insulating, resilient material (Polyphenylene Sulfide, par. 0042; Rahman). Polyphenylene Sulfide plastic is generally considered to be resilient to the external environment, also contains arc (par. 0042).

Claims 10, 14, 16, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 20090066469 A1) in view of Nan (US 20160372294 A1) and Urrea (US 20120064771 A1).
As to claim 10, the obvious modification of Rahman in view of Nan discloses:

a fuse module 116 (Fig. 5-7) connected electrically in series between a battery 104 and a ring terminal 146 of a conductor 118, the fuse module comprising: 
an upper portion 515b disposed on a top of the mounting block and having a through-hole aligned with the through-hole of the mounting block; 
a lower portion 515c disposed on a bottom of the mounting block and having a through-hole aligned with the through-hole of the mounting block; and 
a fusible element 515a (par. 0040) disposed adjacent a sidewall (par. 0044) of the mounting block and connecting the upper portion of the fuse to the lower portion of the fuse; and 
a housing 505 comprising: 
a main body portion 505 encasing the mounting block and the fuse, the main body portion having apertures in top and bottom surfaces thereof that are aligned with the through-hole of the mounting block and that expose underlying surfaces of the upper and lower portions of the fuse (see Fig. 5-7); and
a screw 114 (see Fig. 3) extending through the ring terminal and the fuse module and engaging (at least indirectly) a threaded terminal 102 of the battery, whereby the screw secures the ring terminal, the fuse, and the battery terminal in electrical communication with one another (at least indirectly.
Rahman does not explicitly disclose (in the current embodiment):
a cap portion connected to the main body portion and disposed over the fusible element, the cap portion having surface features extending from an interior surface thereof for absorbing energy upon occurrence of an overcurrent condition in the fuse; and 

However, in another embodiment, Rahman suggests providing:
a housing comprising: 
a main body portion (see annotated Figure below); and
a cap portion 25 connected to the main body portion and disposed over the fusible element 20a;
in order to provide a transparent cap/viewing portion over the fusible element and allow for visible inspection of the fuse element (par. 0006).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rahman as further suggested by Rahman, e.g., providing:
a cap portion connected to the main body portion and disposed over the fusible element;
in order to provide a transparent cap/viewing portion over the fusible element and allow for visible inspection of the fuse element.
Alternatively, the top, bottom, rear, right, and left sidewalls/faces of 505 (Fig. 5-7) may be construed as the main body portion, and the front face of 505 directly over the fuse element 515a may be considered the cap portion.
Further, Nan discloses:
a cap portion 101(Fig. 1-7) connected to the main body portion and disposed over the fusible element 104, the cap portion having surface features 106 extending from an interior surface thereof for absorbing energy upon occurrence of an overcurrent condition in the fuse (par. 0048);
in order to disperse energy waves and heat impacts (par. 0048).

the cap portion having surface features extending from an interior surface thereof for absorbing energy upon occurrence of an overcurrent condition in the fuse;
in order to disperse energy waves and heat impacts.
However, Urrea suggests an insulating post (Fig. 2A-2C), e.g., a post 125 with an insulating sleeve 126, in order to isolate/insulate the post from the fuse 130 (par. 0025) and bus bar 131 (par. 0027).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rahman in view of Nan as further suggested by Urrea, e.g., providing:
wherein the screw is electrically insulating;
in order isolate/insulate the screw from the fuse and battery terminal.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 14, the obvious modification of Rahman in view of Nan and Urrea does not explicitly disclose:
wherein the battery terminal extends through the aperture in the bottom surface of the main body portion and engages the lower portion of the fuse.

wherein the battery terminal 102 extends through the aperture in the bottom surface of the main body portion and engages the lower portion of the fuse;
in order to connect directly to the post of the battery (par. 0037).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rahman in view of Nan and Urrea as further suggested by Rahman, e.g., providing:
wherein the battery terminal extends through the aperture in the bottom surface of the main body portion and engages the lower portion of the fuse;
in order to connect directly to the post of the battery.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 16, the obvious modification of Rahman in view of Nan discloses:
wherein the cap portion forms a fluid-tight seal with the main body portion.
In the alternative interpretation in claim 10 above, the cap is the front surface of 505 (Rahman), and therefore forms a fluid-tight seal with the main body portion (remaining surfaces of 505) because they are integrally joined.
As to claim 17, the obvious modification of Rahman in view of Nan and Urrea discloses:
wherein the surface features 106 (Nan) include one or more of ridges, protrusions, castellations, barriers, channels, and contours.
As to claim 19, the obvious modification of Rahman in view of Nan and Urrea discloses:
wherein the mounting block includes a cover 116b (top surface of 505; Fig. 6; Rahman) disposed over the fusible element, immediately adjacent the cap portion.
As to claim 20, the obvious modification of Rahman in view of Nan and Urrea discloses:
wherein the housing is formed of an electrically insulating, resilient material (Polyphenylene Sulfide, par. 0042; Rahman). Polyphenylene Sulfide plastic is generally considered to be resilient to the external environment, also contains arc (par. 0042).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 20090066469 A1) in view of Nan (US 20160372294 A1) and Urrea (US 20120064771 A1) as applied to claim 10 above, and further in view of Gronowicz (US 7172462 B1) and Stack (US 20040018417 A1).
As to claim 12, the obvious modification of Rahman in view of Nan and Urrea do not explicitly disclose:
further comprising an electrically insulating ring disposed between a metallic head of the electrically insulating screw and a conductive portion of the ring terminal for providing electrical insulating therebetween.
However, Gronowicz discloses:
further comprising an electrically insulating ring 48 (col. 2, lines 30-50; Fig. 3) disposed between a head of the screw and a conductive portion of the ring terminal 16 for providing electrical insulating therebetween.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rahman in view of Nan and 
further comprising an electrically insulating ring disposed between a head of the electrically insulating screw and a conductive portion of the ring terminal for providing electrical insulating therebetween;
in order bolt the fuse to the battery.
Further, Stack discloses a metallic bolt with metallic head (par. 0030, Fig. 4);
in order to form the bolt according to known techniques (par. 0030).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Rahman in view of Nan, Urrea, and Gronowicz as further suggested by Stack, e.g., providing:
wherein the head of the electrically insulating screw is metallic;
in order to form the screw according to known techniques.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims 7, 11, 13, 15, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 7, 11, 13, 15, and 18, the allowability resides in the overall structure of the device as recited in the dependent claims 5, 7, 11, 13, 15, and 18, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 7, 11, 13, 15, and 18 recite the following limitations: 
7. The fuse module of claim 6, wherein the surface features include frustoconical protrusions having ridges formed on sidewalls thereof.
11. The protected circuit arrangement of claim 10, further comprising an electrically conductive ring disposed within the aperture in the top surface of the main body portion and seated on the upper portion of the fuse, wherein the conductive ring extends through an aperture in an insulative coating of the ring terminal and engages a conductive portion of the ring terminal.
13. The protected circuit arrangement of claim 10, wherein a resilient, electrically insulative coating of the ring terminal engages, and form a seal with, the top surface of the main body portion.
15. The protected circuit arrangement of claim 10, wherein the main body portion includes an annular lip extending from the bottom surface thereof, the annular lip surrounding the aperture in the bottom surface of the main body portion, wherein the annular lip engages, and forms a seal with, a top surface of the battery.
18. The protected circuit arrangement of claim 17, wherein the surface features include frustoconical protrusions having ridges formed on sidewalls thereof.
Byun (US 20150093610 A1), Schwartz (US 20160071678 A1), Onoda (US 20180096814 A1), and Hill (US 5645448 A) disclose conventional battery and fuse module arrangements.
None of the prior art, either alone or in combination, can be reasonably construed as 
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JACOB R CRUM/            Examiner, Art Unit 2835